Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

dated as of May [•], 2019

by and among

ATHENEX, INC.,

PERCEPTIVE LIFE SCIENCES MASTER FUND, LTD.

VENBIO SELECT FUND LLC

ORBIMED PARTNERS MASTER FUND LIMITED

and

THE BIOTECH GROWTH TRUST PLC

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I DEFINITIONS AND INTERPRETATION

     2  

Section 1.1

   Definitions      2  

Section 1.2

   Interpretation and Rules of Construction      5  

Article II TRANSFER RESTRICTIONS; REGISTRATION RIGHTS

     6  

Section 2.1

   Transfer Restrictions      6  

Section 2.2

   Restrictive Legend; Execution by the Company      6  

Section 2.3

   Notice of Proposed Transfers      7  

Section 2.4

   Registration      8  

Section 2.5

   Effectiveness      8  

Section 2.6

   Rights to Piggyback Registration      10  

Section 2.7

   Obligations of the Company      11  

Section 2.8

   Furnish Information      12  

Section 2.9

   Indemnification      12  

Section 2.10

   Rule 144 Reporting      14  

Article III GENERAL PROVISIONS

     15  

Section 3.1

   Confidentiality      15  

Section 3.2

   Termination      15  

Section 3.3

   Notices      15  

Section 3.4

   Entire Agreement      16  

Section 3.5

   Governing Law      16  

Section 3.6

   Dispute Resolution      16  

Section 3.7

   Severability      17  

Section 3.8

   Assignments and Transfers; No Third Party Beneficiaries      17  

Section 3.9

   Construction      17  

Section 3.10

   Counterparts      17  

Section 3.11

   Aggregation of Shares      18  

Section 3.12

   Specific Performance      18  

Section 3.13

   Amendment; Waiver      18  

Section 3.14

   Public Announcements      18  



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May [•], 2019 by and among (i) Athenex, Inc., a Delaware corporation (the
“Company”), and (ii) Perceptive Life Sciences Master Fund, Ltd., a Cayman
Islands exempted company, venBio Select Fund LLC, a Delaware limited liability
company, OrbiMed Partners Master Fund Limited, a Bermuda exempted company, and
The Biotech Growth Trust PLC, a a United Kingdom investment trust (each, an
“Investor” and, together, the “Investors”).

RECITALS

WHEREAS, the Investors have agreed to purchase from the Company, and the Company
has agreed to sell to the Investors, shares of common stock, par value US$0.001
per share (the “Common Stock”) of the Company, on the terms and conditions set
forth in the Share Purchase Agreement dated as of May 3, 2019 between the
Company and the Investors (the “Share Purchase Agreement”); and

WHEREAS, it is a condition to the Closing that the parties hereto enter into
this Agreement to set forth certain rights and obligations of the parties hereto
in connection with the transactions contemplated under the Share Purchase
Agreement.

NOW, THEREFORE, in consideration of the premises set forth above, the mutual
promises and covenants set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. In this Agreement, except to the extent otherwise
provided or that the context otherwise requires:

“Affiliate” means, in respect of a Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person, and (i) in the case of a natural
person, shall include, without limitation, such Person’s spouse, parents,
children, siblings, mother-in-law and father-in-law and brothers and
sisters-in-law, (ii) in the case of a Shareholder, shall include (A) any Person
who holds shares as a nominee for such Shareholder, (B) any shareholder of such
Shareholder, (C) any Person which has a direct and indirect interest in such
Shareholder (including, if applicable, any general partner or limited partner)
or any fund manager thereof; (D) any Person that directly or indirectly
controls, is controlled by, under common control with, or is managed by such
Shareholder or its fund manager, (E) the relatives of any individual referred to
in (B) above, and (F) any trust controlled by or held for the benefit of such
individuals. For the purpose of this definition, “control” (and correlative
terms) shall mean the direct or indirect power, whether by contract, equity
ownership or otherwise, to direct the policies or management of a Person,
provided that the direct or indirect ownership of twenty-five percent (25%) or
more of the voting power of a Person is deemed to constitute control of that
Person;

“Agreement” has the meaning set forth in the Preamble;

 

2



--------------------------------------------------------------------------------

“Articles” means the Company’s Certificate of Incorporation, as amended from
time to time;

“beneficial ownership” or “beneficially own” or similar term means beneficial
ownership as defined under Rule 13d-3 under the Exchange Act;

“Board” and “Board of Directors” means the Board of Directors of the Company;

“Business Day” has the meaning as defined in the Articles;

“Claim Notice” has the meaning set forth in Section 2.9(c);

“Closing” means the closing of the transactions contemplated under the Share
Purchase Agreement, being the date hereof;

“Commission” means the United States Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act or other
governmental agency administering the securities laws in the jurisdiction in
which the Company’s securities are registered or being registered;

“Common Stock” has the meaning set forth in the Recitals;

“Company” has the meaning set forth in the Preamble;

“Confidential Information” has the meaning set forth in Section 3.1;

“Director(s)” means the director(s) of the Company;

“Email” has the meaning set forth in Section 3.3;

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended;

“Form S-3” has the meaning set forth in Section 2.4(a);

“Group Company” means the Company’s material subsidiaries, material consolidated
affiliated entities and their material subsidiaries and “Group Companies” shall
mean all of them;

“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China;

“Investor” and “Investors” have the meaning set forth in the Preamble;

“Nasdaq” means the Nasdaq Global Select Market;

“Perceptive” means Perceptive Life Sciences Master Fund, Ltd., a Cayman Islands
exempted company, which is an Investor.

“Permitted Transferee” has the meaning set forth in Section 3.8;

 

3



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity;

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

“register,” “registered” and “registration” means (i) a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement, or (ii) in the context of a public offering in a jurisdiction other
than the United States, a registration, qualification or filing under the
applicable securities laws of such other jurisdiction;

“Registrable Securities” means (i) the Subject Shares, and (ii) shares of the
Common Stock of the Company issued as a dividend or other distribution with
respect to, or in exchange for or in replacement of, any of the Subject Shares,
directly, or indirectly, whether by merger, amendment to Articles, stock split,
dividend, recapitalization, or otherwise. Notwithstanding the foregoing,
“Registrable Securities” shall not include any Registrable Securities sold by a
Person in a transaction in which rights under Section 2 are not assigned in
accordance with this Agreement or any Registrable Securities sold in a public
offering, whether sold pursuant to Rule 144, or in a registered offering, or
otherwise;

“Registration Expenses” means all expenses incurred by the Company in complying
with Section 2.4 hereof, including, without limitation, all registration,
qualification and filing fees, printing expenses, escrow fees, fees and
disbursements of counsel for the Company, blue sky fees and expenses, the
expense of any special audits incident to or required by any such registration
and the reasonable fees and disbursements of one counsel for the Investor (which
fees and disbursements of counsel shall be subject to an aggregate cap of
US$35,000), and any fee charged by any depositary bank, transfer agent or share
registrar, but excluding Selling Expenses. For the avoidance of doubt, the
Company shall pay all expenses incurred in connection with a registration
pursuant to Section 2 notwithstanding the cancellation or delay of the
registration proceeding for any reason;

“Restricted Securities” means the securities of the Company required to bear the
legend set forth in Section 2.2 hereof;

“Rule 144” has the meaning set forth in Section 2.3;

“Securities” means any share of the Common Stock or any equity interest of, or
shares of any class in the share capital (common, preferred or otherwise) of,
the Company and any convertible securities, options, warrants and any other type
of equity or equity-linked securities convertible, exercisable or exchangeable
for any such equity interest or shares of any class in the share capital of the
Company;

 

4



--------------------------------------------------------------------------------

“Securities Act” means the United States Securities Act of 1933 as amended from
time to time, also referred to herein as the “Act”;

“Selling Expenses” means all underwriting discounts and selling commissions;

“Share Purchase Agreement” has the meaning set forth in the Recitals;

“Shareholder” or “Shareholders” means Persons who hold the shares of the Common
Stock from time to time;

“Subject Shares” means the shares of the Common Stock issued to the Investors at
the Closing; provided, however, that for the avoidance of doubt, the term
“Subject Shares” does not include any shares of Common Stock sold to Perceptive
pursuant to a Share Purchase Agreement dated as of June 29, 2018 between the
Company and Perceptive, which are subject to a Registration Rights Agreement,
dated as of July 3, 2018, between the Company and Perceptive;

“Transaction Documents” means this Agreement, the Share Purchase Agreement, and
each of the other agreements and documents entered into or delivered by the
parties hereto in connection with the transactions contemplated hereby or
thereby;

“Violation” has the meaning set forth in Section 2.9(a); and

Section 1.2 Interpretation and Rules of Construction. In this Agreement, except
to the extent otherwise provided or that the context otherwise requires:

(a) when a reference is made in this Agreement to an Article or Section, such
reference is to an Article or Section of this Agreement;

(b) the headings for this Agreement are for reference purposes only and do not
affect in any way the meaning or interpretation of this Agreement;

(c) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(d) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

(e) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms; and

(f) references to a Person are also to its successors and permitted assigns.

 

5



--------------------------------------------------------------------------------

ARTICLE II

TRANSFER RESTRICTIONS; REGISTRATION RIGHTS

Section 2.1 Transfer Restrictions

The Restricted Securities (including the Subject Shares) shall not be sold,
assigned, transferred or pledged except upon the conditions specified in this
Section 2, which conditions are intended to, inter alia, ensure compliance with
the provisions of applicable securities laws. Each Investor will cause any
proposed purchaser, assignee, transferee or pledgee of any such shares held by
such holder to agree in writing to take and hold such securities subject to the
provisions and upon the conditions specified in this Agreement.

Section 2.2 Restrictive Legend; Execution by the Company.

(a) Each certificate (if any) representing the Subject Shares, and any
replacement securities issued in respect of the Subject Shares, shall (unless
otherwise permitted by the provisions of Section 2.3 below) be stamped or
otherwise imprinted with legends substantially in the following form (in
addition to any legend required under applicable federal, state, local or
non-United States law):

(i) “THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT
RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.
ANY ATTEMPT TO TRANSFER, SELL, OFFER TO SELL, PLEDGE, HYPOTHECATE OR OTHERWISE
DISPOSE OF THIS INSTRUMENT IN VIOLATION OF THESE RESTRICTIONS SHALL BE VOID.”

(ii) “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
SOLD, DISPOSED OF OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE REGISTRATION
RIGHTS AGREEMENT, DATED MAY [•], 2019 AND THE SHARE PURCHASE AGREEMENT, DATED
MAY 3, 2019, ENTERED INTO BY THE HOLDER OF THESE SHARES AND THE COMPANY. COPIES
OF SUCH AGREEMENTS ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY. THESE
RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES. BY ACCEPTING ANY
INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID AGREEMENTS AS
APPLICABLE.”

(b) The Investors consent to the Company making a notation on its records and
giving instructions to any transfer agent of the Restricted Securities in order
to implement the restrictions on transfer established in this Section 2.2.

 

6



--------------------------------------------------------------------------------

(c) The Company agrees that it will cause the certificates evidencing the shares
of the Common Stock to bear the legend required by this Section 2.2, and it
shall supply, free of charge, a copy of this Agreement to any holder of a
certificate evidencing shares of the Common Stock containing such legend upon
written request from such holder to the Company at its principal office. The
parties hereto do hereby agree that the failure to cause the certificates
evidencing the appropriate shares of the Common Stock to bear the legend
required by this Section 2.2 and/or failure of the Company to supply, free of
charge, a copy of this Agreement as provided under this Section 2.2 shall not
affect the validity or enforcement of this Agreement.

Section 2.3 Notice of Proposed Transfers.

The holder of each certificate representing the Subject Shares by acceptance
thereof agrees to comply in all respects with the provisions of this
Section 2.3. Prior to any proposed sale, assignment, transfer or pledge of any
Subject Shares (other than (a) a transfer not involving a change in beneficial
ownership, (b) in transactions involving the distribution without consideration
of the Subject Shares by the holder to any of its partners, members, or retired
partners or members, or to the estate of any of its partners or members or
retired partners or members, (c) in transactions in compliance with Rule 144
promulgated under the Securities Act (“Rule 144”), (d) transfers by members that
are entities to affiliated entities or funds (United States based or non-United
States based), and (e) transfers to the Company by any holder of the Subject
Shares pursuant to the Company’s repurchase option set forth in any agreement
entered into as of or after the date hereof if such agreement is approved by a
majority of the Board), each Investor shall give written notice to the Company
of such Investor’s intention to effect such transfer, sale, assignment or
pledge. Each such notice shall describe the manner and circumstances of the
proposed transfer, sale, assignment or pledge in sufficient detail, and if
reasonably requested by the Company, shall be accompanied, at such holder’s
expense, by either (a) a written opinion of legal counsel who shall be, and
whose legal opinion shall be, reasonably satisfactory to the Company addressed
to the Company, to the effect that the proposed transfer of the Subject Shares
may be effected without registration under the Securities Act, or (b) a “no
action” letter from the Commission to the effect that the transfer of such
securities without registration will not result in a recommendation by the staff
of the Commission that action be taken with respect thereto, whereupon the
holder of such Subject Shares shall be entitled to transfer such Subject Shares
in accordance with the terms of the notice delivered by the holder to the
Company. For the avoidance of doubt, it shall not be reasonable for the Company
to request that a notice be accompanied by any such opinion or “no action”
letter if, among other things, both the transferor and the transferee have
certified in writing that each of them is not a U.S. Person (as defined under
Rule 902 of Regulation S promulgated under the Securities Act). Notwithstanding
any of the foregoing exceptions to the notice requirements, all transferees
shall be bound by the obligations of the transferor in this Agreement. Each
certificate evidencing the Restricted Securities transferred as above provided
shall bear, except if such transfer is made pursuant to Rule 144, the
appropriate restrictive legends set forth in Section 2.2 above, except that such
certificate shall not bear such restrictive legends if in the opinion of counsel
for such holder and the Company such legend is not required in order to
establish compliance with any provision of the Securities Act.

 

7



--------------------------------------------------------------------------------

Section 2.4 Registration.

(a) Promptly following the date of the Closing (the “Closing Date”) but no later
than ninety (90) days after the Closing Date (the “Filing Deadline”), the
Company shall prepare and file with the Commission one registration statement on
Form S-3 (or, if Form S-3 is not then available to the Company, on Form S-1)
(the “Registration Statement”) covering the resale of the Registrable
Securities. Subject to any Commission comments, such Registration Statement
shall include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Investor shall be named as an “underwriter” in the Registration
Statement without such Investor’s prior written consent. Such Registration
Statement shall not include any shares of Common Stock or other securities for
the account of any other holder without the prior written consent of the
Investors. The Registration Statement (and each amendment or supplement thereto,
and each request for acceleration of effectiveness thereof) shall be provided to
the Investors and their respective counsel for reasonable advance comment prior
to its filing or other submission.

(b) Expenses. The Company shall pay all Registration Expenses incurred in
connection with each registration requested pursuant to this Section 2.4. Each
Investor shall bear its proportionate share (based upon the total number of
shares sold in such registration other than for the account of the Company) of
any Selling Expenses incurred in connection with such registration of
securities.

(c) Deferral. Notwithstanding the foregoing, if the Company shall furnish to the
Investors a certificate signed by the CEO of the Company stating that in the
good faith judgment of the Board, it would be materially detrimental to the
Company and its shareholders for such registration statement to be filed, then
the Company shall have the right to defer such filing for a period of not more
than ninety (90) days; provided, however, that the Company may not utilize this
right more than once; provided, further that during such ninety (90) day period,
the Company shall not file any registration statement pertaining to the public
offering of any securities of the Company.

Section 2.5 Effectiveness

(a) The Company shall use best efforts to have the Registration Statement
declared effective as soon as practicable. The Company shall notify the
Investors by facsimile or e-mail as promptly as practicable, and in any event,
within twenty-four (24) hours, after any Registration Statement is declared
effective and shall simultaneously provide the Investors with copies of any
related Prospectus to be used in connection with the sale or other disposition
of the securities covered thereby. If (A) a Registration Statement covering the
Registrable Securities is not declared effective by the Commission prior to the
earlier of (i) five (5) Business Days after the Commission shall have informed
the Company that no review of the Registration Statement will be made or that
the Commission has no further comments on the Registration Statement or (ii) the
120th day after the Closing Date (the 150th day if the Commission reviews the
Registration Statement), or (B) after a Registration Statement has been declared
effective by the Commission (the “Effectiveness Deadline”), sales cannot be made
continuously pursuant to such Registration Statement for any reason (including
without limitation by reason of a stop order, or the Company’s failure to update
the Registration Statement) (each such event, a “Default”). In the event that a
Default occurs then, in addition to any other rights the Investors may have
hereunder or under applicable law, on the first day of the occurrence of the
Default, and on the same day of each succeeding month (if the applicable Default
shall not have been cured by such date) until the applicable Default is cured,
the Company shall pay to each Investor an amount in cash, as liquidated damages
and not as a penalty (“Liquidated Damages”), equal to 1.0% of the aggregate
purchase price paid by such Investor pursuant to the Share Purchase Agreement
for any Registrable

 

8



--------------------------------------------------------------------------------

Securities held by such Investor on the date of the Default and the same day of
each succeeding month. The parties agree that in no event shall the aggregate
amount of Liquidated Damages payable to the Investors exceed, in the aggregate,
twenty-five percent (25%) of the aggregate purchase price paid by the Investors
pursuant to the Share Purchase Agreement. If the Company fails to pay any
Liquidated Damages pursuant to this Section 2.5(a) in full within five
(5) Business Days after the date payable, the Company will pay interest thereon
at a rate of 1.5% per month (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Investors, accruing daily from the date such
Liquidated Damages are due until such amounts, plus all such interest thereon,
are paid in full. The Liquidated Damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
a Default, except in the case of the first occurrence of the Default. The
Effectiveness Deadline for a Registration Statement shall be extended without
default or Liquidated Damages hereunder in the event that the Company’s failure
to obtain the effectiveness of the Registration Statement on a timely basis
results from the failure of any Investor to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act (in which
case the Effectiveness Deadline would be extended with respect to Registrable
Securities held by the Investors).

(b) Rule 415; Cutback If at any time the Commission takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter”, the Company shall use its commercially reasonable best
efforts to persuade the Commission that the offering contemplated by the
Registration Statement is a valid secondary offering and not an offering “by or
on behalf of the issuer” as defined in Rule 415 and that no Investor is an
“underwriter”. The Investors shall have the right to participate or have their
counsel participate in any meetings or discussions with the Commission regarding
the Commission’s position and to comment or have their counsel comment on any
written submission made to the Commission with respect thereto. No such written
submission shall be made to the Commission to which the Investors’ counsel
reasonably objects. In the event that, despite the Company’s best efforts and
compliance with the terms of this Section 2.5(b), the Commission refuses to
alter its position, the Company shall (i) remove from the Registration Statement
such portion of the Registrable Securities (the “Cut Back Shares”) and/or
(ii) agree to such restrictions and limitations on the registration and resale
of the Registrable Securities as the Commission may require to assure the
Company’s compliance with the requirements of Rule 415 (collectively, the
“Commission Restrictions”); provided, however, that the Company shall not agree
to name any Investor as an “underwriter” in such Registration Statement without
the prior written consent of such Investor. If and to the extent permitted by
the Commission, the Cut-Back Shares shall be allocated among the Investors on a
pro rata basis, in proportion to their respective Registrable Securities. No
Liquidated Damages shall accrue as to any Cut Back Shares until such date as the
Company is able to effect the registration of such Cut Back Shares in accordance
with any Commission Restrictions (such date, the “Restriction Termination Date”
of such Cut Back Shares). From and after the Restriction Termination Date
applicable to any Cut Back Shares, all of the provisions of this Section 2
(including the Liquidated Damages provisions) shall again be applicable to such
Cut Back Shares; provided, however, that (i) the Filing Deadline for the
Registration Statement including such Cut Back Shares shall be ten (10) Business
Days after such Restriction Termination Date, and (ii) the date by which the
Company is required to obtain effectiveness with respect to such Cut Back Shares
shall be the 90th

 

9



--------------------------------------------------------------------------------

day immediately after the Restriction Termination Date. For the avoidance of
doubt, for purposes of this Section 2.5(b), the term “best efforts” shall not
require the Company to institute or maintain any action, suit or proceeding
against the Commission or any member of the Staff of the Commission.

Section 2.6 Rights to Piggyback Registration

(a) If at any time following the date of this Agreement that any Registrable
Securities remain outstanding (A) there is not one or more effective
Registration Statements covering all of the Registrable Securities and (B) the
Company proposes for any reason to register any shares of Common Stock under the
1933 Act (other than pursuant to a registration statement on Form S-4 or Form
S-8 (or a similar or successor form)) with respect to an offering of Common
Stock by the Company for its own account or for the account of any of its
stockholders, it shall at each such time promptly give written notice to the
holders of the Registrable Securities of its intention to do so (but in no event
less than thirty (30) days before the anticipated filing date) and, to the
extent permitted under the provisions of Rule 415 under the 1933 Act, include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within fifteen (15) days
after receipt of the Company’s notice (a “Piggyback Registration”). Such notice
shall offer the holders of the Registrable Securities the opportunity to
register such number of shares of Registrable Securities as each such holder may
request and shall indicate the intended method of distribution of such
Registrable Securities.

    (a) Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, the Investors must sell their Registrable
Securities to, if applicable, the underwriter(s) at the same price and subject
to the same underwriting discounts and commissions that apply to the other
securities sold in such offering (it being acknowledged that the Company shall
be responsible for other expenses as set forth in Section 2.4(b)) and subject to
the Investors entering into customary underwriting documentation for selling
stockholders in an underwritten public offering, and (B) if, at any time after
giving written notice of its intention to register any Registrable Securities
pursuant to Section 2.6(a) and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to cause such registration statement to become
effective under the 1933 Act, the Company shall deliver written notice to the
Investors and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration; provided, however,
that nothing contained in this Section 2.6(b) shall limit the Company’s
liabilities and/or obligations under this Agreement, including, without
limitation, the obligation to pay liquidated damages under Section 2.5. If the
managing underwriter(s) for the underwritten public offering advise the Company
that the number of shares proposed to be included in the offering exceeds the
number that can reasonably be sold in the offering, then the shares to be
included in such offering shall be allocated, first, to the account of the
Company, in the event that the public offering relates to a primary offering by
or on behalf of the Company, or, if the offering is being made pursuant to a
demand registration rights granted to one or more holders of Common Stock, such
holders, second, to the Investors (proportionally), and third, to any other
holder of Common Stock having the right to include its shares in such offering.

 

10



--------------------------------------------------------------------------------

Section 2.7 Obligations of the Company

Whenever required to effect the registration of any Registrable Securities under
this Agreement, the Company shall keep the Investors advised in writing as to
the initiation of such registration and as to the completion thereof, and shall,
at its expense promptly:

(a) Registration Statement. Prepare and file with the Commission a registration
statement with respect to such Registrable Securities and use its commercially
reasonable efforts to cause such registration statement to become effective, and
keep any such registration statement effective for a period of one hundred and
twenty (120) days or until the Investors have completed the distribution
described in the Registration Statement relating thereto, whichever occurs
first.

(b) Amendments and Supplements. Prepare and file with the Commission such
amendments and supplements to the Registration Statement and the Prospectus used
in connection with such registration statement as may be necessary to comply
with the provisions of the Securities Act or other applicable securities laws
with respect to the disposition of all securities covered by such registration
statement.

(c) Registration Statements and Prospectuses. Furnish to the Investors such
number of copies of Registration Statements and Prospectuses, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act or other applicable securities laws, and such other documents as it may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by it that are included in such registration.

(d) Blue Sky. Use its best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the
Investors, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

(e) Notification. Notify the Investors at any time when a prospectus relating to
its Registrable Securities is required to be delivered under the Securities Act
or other applicable securities laws of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.

(f) Listing on Securities Exchange(s). Cause all such Registrable Securities
registered pursuant hereto to be listed on the Nasdaq, or such other
internationally recognized exchange, for long as the Company’s securities are
listed on such exchange.

 

11



--------------------------------------------------------------------------------

Section 2.8 Furnish Information.

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Section 2.4 with respect to the Registrable Securities of the
Investors, that the Investors shall furnish to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of such securities as shall be reasonably requested in writing by
the Company to timely effect the registration of its Registrable Securities.

Section 2.9 Indemnification.

The following indemnification provisions shall apply in the event any
Registrable Securities are included in a registration statement under
Section 2.4:

(a) By the Company. To the extent permitted by law, the Company will indemnify
and hold harmless each Investor, and the partners, officers, directors,
employees, trustees and legal counsel of each Investor and each Person, if any,
who controls an Investor within the meaning of Section 15 of the Securities Act
against any expenses, losses, claims, damages, or liabilities (joint or several)
(or actions in respect thereof) to which they may become subject under the
Securities Act, the Exchange Act or other applicable law, insofar as such
expenses, losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (each a “Violation”):

(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement, offering circular, preliminary
prospectus, final prospectus or other document, or any amendments or supplements
thereto;

(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading; or

(iii) any violation or alleged violation of the Securities Act, the Exchange
Act, any federal or state or foreign securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or other applicable
securities law in connection with the offering covered by such registration
statement; and the Company will reimburse the Investors, and their respective
partners, officers, directors, employees, legal counsel or controlling Person
for any legal or other expenses reasonably incurred by them, as incurred, in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Section 2.9(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable in any such case for any such loss, claim,
damage, liability or action to the extent that it arises out of or is based upon
a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
the Investors, underwriter or controlling Person of Investor.

 

12



--------------------------------------------------------------------------------

(b) By Investors. To the extent permitted by law, each Investor will indemnify
and hold harmless the Company and the partners, officers, directors, employees,
trustees and legal counsel of the Company and each Person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act, and any
other Shareholder selling securities under such registration statement or any of
such other Shareholder’s partners, directors, officers, employees, trustees and
legal counsel of such Shareholder and each Person, if any, who controls such
Shareholder within the meaning of Section 15 of the Securities Act, against any
expenses, losses, claims, damages or liabilities (joint or several) (or actions
in respect thereof) to which the Company or any such director, officer,
employee, trustee, legal counsel, controlling Person or other such Shareholder,
partner or director, officer, employee or controlling Person of such other
Shareholder may become subject under the Securities Act, the Exchange Act or
other applicable law, insofar as such expenses, losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Investor to the Company expressly for inclusion in the
Registration Statement or Prospectus or amendment or supplement thereto, which
constituted by the Investor an untrue statement of a material fact or any
omission of a material fact required to be stated in the Registration Statement
or Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading: and such Investor will
reimburse any legal or other expenses reasonably incurred by the Company or any
such director, officer, employee, controlling Person or other Shareholder,
partner, officer, employee, director or controlling Person of such other
Shareholder in connection with investigating or defending any such loss, claim,
damage, liability or action: provided, however, that the indemnity agreement
contained in this Section 2.9(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of such Investor, which consent shall not be
unreasonably withheld; and provided, further that the total amounts payable in
indemnity by such Investor under this Section 2.9(b) plus any amount under
Section 2.9(e) in respect of any Violation shall not exceed the net proceeds
received by such Investor in the registered offering out of which such Violation
arises. For the avoidance of doubt, the Investors indemnification obligations
pursuant to this Section are several and not joint.

(c) Notice. Promptly after receipt by an indemnified party under this
Section 2.9 of notice of the commencement of any claim or action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.9, deliver to
the indemnifying party a written notice of the commencement thereof (a “Claim
Notice”) and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party shall have the right to retain its own counsel, with the reasonable fees
and expenses to be paid by the indemnifying party (i) during the period from the
delivery of a Claim Notice until retention of counsel by the indemnifying party;
and (ii) if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to conflict of interests
between such indemnified party and any other party represented by such counsel
in such proceeding. The failure to deliver written notice to the indemnifying
party within a reasonable time of the commencement of any such action shall
relieve such indemnifying party of liability to the indemnified party under this
Section 2.9 to the extent the indemnifying party is prejudiced as a result
thereof, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 2.9.

 

13



--------------------------------------------------------------------------------

(d) Defect Eliminated in Final Prospectus. The foregoing indemnity agreements of
the Company and the Investors are subject to the condition that, insofar as they
relate to any untrue statement, alleged untrue statement, omission or alleged
omission made in a preliminary prospectus or free writing prospectus on file
with the Commission at the time the registration statement becomes effective,
such indemnity agreement shall not inure to the benefit of any Person if an
amended prospectus is filed with the Commission and delivered pursuant to the
Securities Act at or prior to the time of sale (including, without limitation, a
contract of sale, and as further contemplated by Rule 159 promulgated under the
Securities Act) to the Person asserting the loss, liability, claim or damage.

(e) Contribution. In order to provide for just and equitable contribution to
joint liability under the Securities Act in any case in which either (i) an
Investor exercising rights under this Agreement, or any controlling Person of
any Investor, makes a claim for indemnification pursuant to this Section 2.9 but
it is judicially determined (by the entry of a final judgment or decree by a
court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 2.9 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any Investor or any such controlling Person in
circumstances for which indemnification is provided under this Section 2.9;
then, and in each such case, the Company and the Investors will contribute to
the aggregate losses, claims, damages or liabilities to which they may be
subject (after contribution from others) in such proportion so that each
Investor is responsible for the portion represented by the percentage that the
public offering price of its Registrable Securities offered by and sold under
the registration statement bears to the public offering price of all securities
offered by and sold under such registration statement, and the Company and any
other selling Shareholders are responsible for the remaining
portion; provided, however, that, in any such case: (A) no Investor will be
required to contribute any amount in excess of the net proceeds received by such
Investor from the public offering price of all such Registrable Securities
offered and sold by such Investor pursuant to such registration statement; and
(B) no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

(f) Survival. The obligations of the Company and the Investors under this
Section 2.9 shall survive until the fifth (5th) anniversary of the completion of
any offering of Registrable Securities pursuant to a registration statement,
regardless of the expiration of any statutes of limitation or extensions of such
statutes.

Section 2.10 Rule 144 Reporting.

With a view to making available to the Investors the benefits of certain
rules and regulations of the Commission which may permit the sale of the
Restricted Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

(a) Make and keep public information available, as those terms are understood
and defined in Rule 144 or any similar or analogous rule promulgated under the
Securities Act, at all times after the effective date of the first registration
filed by the Company for an offering of its securities to the general public;

 

14



--------------------------------------------------------------------------------

(b) File with the Commission, in a timely manner, all reports and other
documents required of the Company under the Securities Act or the Exchange Act,
at all times after the effective date of the first registration under the
Securities Act filed by the Company; and

(c) So long as an Investor owns any Restricted Securities, furnish to such
Investor forthwith upon request, (i) a written statement by the Company as to
its compliance with the reporting requirements of said Rule 144, and of the
Exchange Act (at any time after it has become subject to such reporting
requirements), (ii) a copy of the most recent annual, interim, quarterly or
other report of the Company, and (iii) such other reports and documents as such
Investor may reasonably request in availing itself of any rule or regulation of
the Commission allowing it to sell any such securities without registration.

ARTICLE III

GENERAL PROVISIONS

Section 3.1 Confidentiality. Each party hereto hereby agrees that it will, and
will cause its respective Affiliates and its and their respective
representatives to, hold in strict confidence any non-public records, books,
contracts, instruments, computer data and other data and information concerning
the other parties hereto, whether in written, verbal, graphic, electronic or any
other form provided by any party hereto (except to the extent that such
information has been (a) previously known by such party on a non-confidential
basis from a source other than the other parties hereto or its representatives,
provided that, to such party’s knowledge, such source is not prohibited from
disclosing such information to such party or its representatives by a
contractual, legal or fiduciary obligation to the other parties hereto or its
representatives, (b) in the public domain through no breach of this Agreement by
such party, (c) independently developed by such party or on its behalf, or
(d) later lawfully acquired from other sources) (the “Confidential
Information”). In the event that a party hereto is requested or required by law,
governmental authority, rules of stock exchanges, or other applicable judicial
or governmental order to disclose any Confidential Information concerning any of
the other parties hereto, such party shall, to the extent legally permissible,
notify the other party prior to making any such disclosure by providing the
other party with the text of the disclosure requirement and draft disclosure at
least 24 hours prior to making any such disclosure, and, if requested by another
party, assist such other party to limit or minimize such disclosure.

Section 3.2 Termination. Unless expressly provided otherwise herein, in addition
to the other termination provisions in this Agreement, this Agreement shall
terminate, and have no further force and effect, upon the earliest of: (a) a
written agreement to that effect, signed by all parties hereto, and (b) the date
following the Closing on which the Investors no longer hold any shares of the
Common Stock of the Company; provided that, notwithstanding the foregoing,
Article II shall survive any termination of this Agreement until the specific
provisions thereof terminate in accordance with their express terms.

Section 3.3 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission and electronic
mail transmission (“Email”), so long as a receipt of such Email is requested and
received) and shall be given:

 

15



--------------------------------------------------------------------------------

If to the Company:

Athenex, Inc.

Conventus Building

1001 Main Street, Suite 600

Buffalo, NY 14203

Attn: Teresa Bair, Vice President, Legal Affairs & Corporate Development

Email: tbair@athenex.com

Facsimile: 716-800-6818

with a copy to:

Harter Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester, New York 14604

Attn: Alexander R. McClean

Facsimile: 585-232-6500

E-mail: amcclean@hselaw.com

If to any Investor, to its address set forth on Schedule 3.3.

A party may change or supplement the addresses given above, or designate
additional addresses, for the purposes of this Section 3.3 by giving the other
parties written notice of the new address in the manner set forth above.

Section 3.4 Entire Agreement. This Agreement and the other Transaction
Documents, together with all the schedules and exhibits hereto and thereto and
the certificates and other written instruments delivered in connection therewith
from time to time on and following the date hereof, constitute and contain the
entire agreement and understanding of the parties with respect to the subject
matter hereof and thereof, and supersedes any and all prior negotiations,
correspondence, agreements, understandings, duties or obligations between the
parties respecting the subject matter hereof and thereof. Each party expressly
represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement
and the other Transaction Documents.

Section 3.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, without regard to conflict of
law principles.

Section 3.6 Dispute Resolution. Each of the parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of New York located in
New York County and the United States District Court for the Southern District
of New York for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any

 

16



--------------------------------------------------------------------------------

objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
To the extent that the Company has or hereafter may acquire any immunity (on the
grounds of sovereignty or otherwise) from the jurisdiction of any court or from
any legal process with respect to itself or its property, the Company
irrevocably waives, to the fullest extent permitted by law, such immunity in
respect of any such suit, action or proceeding. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 3.7 Severability. If any provision of this Agreement is found to be
invalid or unenforceable, then such provision shall be construed, to the extent
feasible, so as to render the provision enforceable and to provide for the
consummation of the transactions contemplated hereby on substantially the same
terms as originally set forth herein, and if no feasible interpretation would
save such provision, it shall be severed from the remainder of this Agreement,
which shall remain in full force and effect unless the severed provision is
essential to the rights or benefits intended by the parties. In such event, the
parties shall use commercially reasonable efforts to negotiate, in good faith, a
substitute, valid and enforceable provision or agreement, which most nearly
effects the parties’ intent in entering into this Agreement.

Section 3.8 Assignments and Transfers; No Third Party Beneficiaries. Except as
otherwise provided herein, this Agreement and the rights and obligations of the
Company and the Investors hereunder shall inure to the benefit of, and be
binding upon, their respective successors and permitted assigns and legal
representatives, but shall not otherwise be for the benefit of any third party.
Notwithstanding anything to the contrary, without the prior written consent of
the Company, no Investor may assign any of its rights under this Agreement
except to an Affiliate of such Investor (a “Permitted Transferee”), provided,
however, that no Permitted Transferee or any other person may be assigned any of
the foregoing rights unless the Company is given written notice by the assigning
party stating the name and address of the assignee and identifying the
securities of the Company as to which the rights in question are being assigned;
and any such transferee shall execute and deliver to the Company and such
Investor a Deed of Adherence (in the same form and substance as set out in
Exhibit B hereto), subject to the terms and conditions hereof.

Section 3.9 Construction. Each of the parties has participated in the drafting
and negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
all the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement.

Section 3.10 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties. A facsimile or “PDF” signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original.

 

17



--------------------------------------------------------------------------------

Section 3.11 Aggregation of Shares. All Securities held or acquired by an
Investor and/or its Permitted Transferees shall be aggregated together for the
purpose of determining the availability of any rights of such Investor under
this Agreement.

Section 3.12 Specific Performance. The parties hereto acknowledge and agree
irreparable harm may occur for which money damages would not be an adequate
remedy in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that, in addition to any other remedies at law or in
equity, the parties to this Agreement shall be entitled to injunction to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement without posting any bond or other undertaking.

Section 3.13 Amendment; Waiver. This Agreement may be amended, modified or
supplemented only by a written instrument duly executed by all the parties
hereto. The observance of any provision in this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by the written consent of the party against whom such waiver is to be
effective. Any amendment or waiver effected in accordance with this Section 3.13
shall be binding upon the parties hereof and their respective assigns. It is
agreed that no delay or omission to exercise any right, power or remedy accruing
to any party, upon any breach, default or noncompliance by another party under
this Agreement, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.

Section 3.14 Public Announcements. Without limiting any other provision of this
Agreement, the parties hereto, to the extent permitted by applicable law, will
consult with each other before issuance, and provide each other the opportunity
to review, comment upon and agree on any press release or public statement with
respect to this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby and the ongoing business relationship among the
parties. The parties hereto will not issue any such press release or make any
such public statement without the prior written consent of the other party,
except as may be required by law or any listing agreement with or requirement of
the Nasdaq or any other applicable securities exchange, provided that the
disclosing party shall, to the extent permitted by applicable law or any listing
agreement with or requirement of the Nasdaq or any other applicable securities
exchange, and if reasonably practicable, inform the other parties about the
disclosure to be made pursuant to such requirements prior to the disclosure.

[Signature Pages Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement as of the date and year first above
written.

 

ATHENEX, INC. By:  

                                                              

Name:  

 

Title:  

 

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement as of the date and year first above
written.

 

PERCEPTIVE LIFE SCIENCES MASTER FUND, LTD. By:  

 

  Name:   Title: VENBIO SELECT FUND LLC By:  

 

  Name:   Title:

 

ORBIMED PARTNERS MASTER FUND LIMITED

By: OrbiMed Capital LLC, solely in its capacity

as Investment Advisor

By:  

 

  Name:   Title:

THE BIOTECH GROWTH TRUST PLC

By: OrbiMed Capital LLC, solely in its capacity

as Portfolio Manager

By:  

 

  Name:   Title:

 

20



--------------------------------------------------------------------------------

SCHEDULE 3.3

ADDRESSES FOR NOTICES TO INVESTORS

 

(a)

Notices to Perceptive Life Sciences Master Funds, Ltd.:

Perceptive Life Sciences Master Funds, Ltd.

51 Astor Place, 10th Floor

New York, NY 10003

Attn: Adam Stone

E-mail: Adam@perspectivelife.com

with a copy (which shall not constitute notice) to:

Tannenbaum Helpern Syracuse Hirschtritt LLP

900 Third Avenue

New York, NY 10022

Attn: David R. Lallouz

Facsimile: 646-390-7005

Email: lallouz@thsh.com

 

(b)

Notices to venBio Select Fund LLC:

venBio Select Fund LLC

110 Greene Street

Suite 800

New York, NY 10012

Attn: Scott Epstein, CFO and CCO

E-mail: sepstein@venbioselect.com

 

(c)

Notices to OrbiMed Partners Master Fund Limited or The Biotech Growth Trust PLC:

c/o OrbiMed Capital LLC

601 Lexington Avenue, 54th Floor

New York, NY 10022

Attn: Geoffrey C. Hsu

E-mail:HsuG@OrbiMed.com

with a copy (which shall not constitute notice) to:

c/o OrbiMed Capital LLC

601 Lexington Avenue, 54th Floor

New York, NY 10022

Attn: General Counsel

Email: legal@OrbiMed.com



--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted by applicable law.



--------------------------------------------------------------------------------

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

2



--------------------------------------------------------------------------------

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which all of the shares may be sold without restriction pursuant to Rule 144
of the Securities Act.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DEED OF ADHERENCE

THIS DEED is made the      day of                  20[ ] by [ ] of [ ] (the
“Permitted Transferee”) and is supplemental to the Registration Rights Agreement
dated [•], 2019 made among Athenex, Inc. (the “Company”), and certain Investors
(such agreement as amended, restated or supplemented from time to time, the
“Registration Rights Agreement”).

WITNESSETH as follows:

The Permitted Transferee confirms that it has been provided with a copy of the
Registration Rights Agreement and all amendments, restatements and supplements
thereto and hereby covenants with each of the parties to the Registration Rights
Agreement from time to time to observe, perform and be bound by all the terms
and conditions of the Registration Rights Agreement which are capable of
applying to the Permitted Transferee to the intent and effect that the Permitted
Transferee shall be deemed as and with effect from the date hereof to be a party
to the Registration Rights Agreement and to be subject to the obligations
thereof.

The address and facsimile number at which notices are to be served on the
Permitted Transferee under the Registration Rights Agreement and the person for
whose attention notices are to be addressed are as follows:

[to insert contact details]

Words and expressions defined in the Registration Rights Agreement shall have
the same meaning in this Deed. This Deed shall be governed by and construed in
accordance with the laws of the State of New York.

This Deed shall take effect as a deed poll for the benefit of the Company, the
Investors (as defined in the Registration Rights Agreement), and any other
parties to the Registration Rights Agreement.

IN WITNESS whereof the Permitted Transferee has executed this Deed the day and
year first above written.

THE COMMON SEAL of [ ].

was hereunto affixed                 )

in the presence of:                     )

 

 

(Director)

 

(Director/Secretary)